 1
 2
 3
 4
 5
 6
 7
                                UNITED STATES DISTRICT COURT
 8
                                       DISTRICT OF NEVADA
 9
10
      DIANA ROSAS,                                       Case No.: 2:18-cv-01200-APG-NJK
11
                Plaintiff(s),                                          ORDER
12
      v.
13
      GEICO CASUALTY COMPANY,
14
                Defendant(s).
15
            Pending before the Court is Defendant’s motion to stay discovery. Docket No. 17. Any
16
     response shall be filed by November 30, 2018, and any reply shall be filed by noon on December
17
     3, 2018.
18
            IT IS SO ORDERED.
19
            Dated: November 29, 2018
20
                                                              ______________________________
21                                                            Nancy J. Koppe
                                                              United States Magistrate Judge
22
23
24
25
26
27
28

                                                   1
